Treat, C. J. In the opinion of the court, the bill shows no equity on its face. It simply alleges, that complainant and Crane purchased a tract of land jointly; and that complainant, after the death of Crane, paid the whole of the consideration, and the vendor conveyed the premises to him and the heirs of Crane, as tenants in common. Such a state of case does not give the complainant any lien on the moiety held by the heirs, to secure him in the repayment of one half of the purchase-money. He advanced this portion of the consideration for the estate of Crane, and trusted to the estate, and not to the land, for payment. The transaction amounted to the payment of so much money for the use of the estate, which the complainant can recover in the appropriate action. His remedy is at law, and not in equity. The heirs do not hold the legal estate in trust for the complainant; nor-has he any right in equity to reimburse himself out of the land. It is not the case of a resulting trust, for the purchase was not made in the name of Crane for the use of the complainant ; nor was the conveyance made to the heirs for his benefit. Crane was, in equity, entitled to a moiety of a land ; and the complainant advanced the purchase-money to enable the heirs to acquire the legal title. He made the payment for the benefit of the estate, and not on his own own account. And he must, like the other creditors of Crane, look to the estate for payment. It may be, that the heirs hold the land subject to the payment of the debts against the estate. But the complainant is in no better condition than the other creditors. The debts against the estate are to be paid pro rata. The decree is reversed, and the bill dismissed. Decree reversed.